Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  Priority is granted to January 23, 2020.  Applicant’s election without traverse of Group I, claims 1-11, in the reply filed on 11/7/22 is acknowledged.
As presented the claims cannot be fully searched and considered.  Should the claims be properly amended, further searching and consideration may be required.
It is noted that Nature’s Answer company has three commercially available products possibly related to this application, Sambucus + Probiotics, see paragraph 60 in the specification.  And PerioBrite Dry mouth lozenges, see paragraph 61, and Brocco-Glutathione, see paragraph 64.  Elderberry is also known as Sambucus nigra and broccoli is also known as Brassica oleracea.  Please inform the examiner when each of the above supplements were first made commercially available.  


The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-11 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  Each of the following applies in all occurrences.
The claims must be rewritten in accordance with standard US patent practice.  In claim 1 what the first and third supplements may be has not been stated and read on air to water.  And in claim 1 line 1, what the method is for is not seen.  In claim 1 and all occurrences, “alongside” is unclear as to what might be intended and can be interpreted in many different ways that conflict with each other.  As presented, claim 1 reads on a person taking a probiotic within three hours prior to boarding a flight which is not novel.  In claim 4 the genus of bacteria should be capitalized.    In claim 9 line 3, “climate of the airplane” is unclear as planes do not have climates.

The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 
The abstract of the disclosure is objected to because it is not directed to the claimed invention.  Correction is required.  See MPEP § 608.01(b).

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Lurye (2021/0220414) teaches treating jet lag.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to RALPH GITOMER whose telephone number is (571)272-0916. The examiner can normally be reached M F 8:30 6:00, Tues Fri 8:30 6:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Terry McKelvey can be reached on 571 272-0775. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/RALPH J GITOMER/Primary Examiner, Art Unit 1655